      Case 2:20-cr-00023-SCJ-JCF Document 72 Filed 10/06/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION


UNITED STATES OF AMERICA,                 |
                                          |         CRIMINAL COMPLAINT
      vs.                                 |
                                          |         No.   2:20-CR-023
DELVECCHO WALLER, JR.,                    |
    Defendant.                            |


                        SECOND MOTION FOR
                 EXTENSION OF TIME TO FILE MOTIONS


      COMES NOW the Defendant in the above styled matter, Mr. Delveccho

Waller, Jr., by and through undersigned counsel, and hereby files this Second

Motion for Extension of Time to File Pretrial Motions and further shows this

Court as follows:

                                         1.

      Mr. Waller is currently incarcerated without bond in a private prison located

in Lovejoy, Georgia in connection with the above styled matter.

                                         2.

      Although the Government has provided some discovery, it remains

incomplete. Therefore, the Defendant is not able to determine at this time what

procedural or substantive motions, if any, will be filed in the instant matter. We
       Case 2:20-cr-00023-SCJ-JCF Document 72 Filed 10/06/20 Page 2 of 3




anticipate filing motions to suppress searches, statements, and a motion to sever at

the least.

                                         3.

       The Government has informed counsel he is working with local agencies to

obtain the missing items.

                                         4.

       Prior to filing this motion, counsel for Mr. Waller communicated with

Government counsel as required by local rules but due to the lateness of the hour

has not yet received a response.

       WHEREFORE the Defendant prays this Court grant the Defendant’s

Motion for Extension of Time to File Motions until the completion of production

of discovery.

       Respectfully submitted this 5th day of October 2020.


_/s/ Arturo Corso________
Arturo Corso
Attorney for Mr. Waller
Georgia State Bar No. 188748
The Corso Law Center, LLC
427 Green Street, N.W.
Gainesville, Georgia 30501
Telephone: (770) 532-9732
Facsimile: (770) 532-9733
      Case 2:20-cr-00023-SCJ-JCF Document 72 Filed 10/06/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      This is to certify that I have this day electronically filed the foregoing

motion with the Clerk of Court using the CM/ECF system which will

automatically send email notifications of such filing to the opposing party.

      This 6th day of October, 2020.

_/s/ Arturo Corso________
Arturo Corso
Attorney at Law
